UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

JOHN T. WILLIAMS,                              )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 22-2032 (UNA)
                                               )
UNITED STATES,                                 )
                                               )
                Defendant.                     )

                                  MEMORANDUM OPINION

       The Court construes plaintiff’s pro se complaint, which asks for reversal of his criminal

convictions in the United States District Court for the Southern District of New York, as a motion

to vacate, set aside, or correct the sentence. To the extent that a remedy is available to the

petitioner, his claim must be addressed to the sentencing court in a motion under 28 U.S.C. § 2255

or, as applicable, a writ of coram nobis. See United States v. Morgan, 346 U.S. 502, 507 n.9

(1954); Taylor v. U.S. Bd. of Parole, 194 F.2d 882, 883 (D.C. Cir. 1952); Ojo v. Immigration &

Naturalization Serv., 106 F.3d 680, 683 (5th Cir. 1997). Section 2255 provides:

         [a] prisoner in custody under sentence of a court established by Act of Congress
         claiming the right to be released upon the ground that the sentence was imposed
         in violation of the Constitution or laws of the United States, or that the court was
         without jurisdiction to impose such sentence, or that the sentence was in excess
         of the maximum authorized by law, or is otherwise subject to collateral attack,
         may move the court which imposed the sentence to vacate, set aside or correct
         the sentence.
28 U.S.C. § 2255(a). Likewise, it has long been established that writs of coram nobis must be filed

in the sentencing court. See United States v. Morgan, 346 U.S. 502, 507 n.9 (1954); United States

v. Newman, 805 F.3d 1143, 1146 (D.C. Cir. 2015); United States v. Lee, 84 F. Supp. 3d 7, 10




                                                   1
(D.D.C. 2015). This is not the sentencing court, and the sentencing court’s denial of plaintiff’s

§ 2255 petition in 2020, 1 see Compl. at 5-6, does not confer jurisdiction on this Court. 2

       The Court will grant plaintiff’s application to proceed in forma pauperis and dismiss the

complaint for lack of jurisdiction. A separate order of dismissal accompanies this Memorandum

Opinion.



DATE: July 28, 2022                                   _______________________
                                                      CARL J. NICHOLS
                                                      United States District Judge




1
   See Memorandum and Order, United States v. Williams, No. 1:14-CR-0784 (S.D.N.Y. Mar.
28, 2022) (Dkt. 293).
2
  To the extent the pro se Complaint should be construed as a collateral attack on the denial of the
previous 28 U.S.C. § 2255 motion, the proper procedure for that was an appeal of that denial.

                                                  2